Citation Nr: 1030272	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to 
April 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

This matter was previously before the Board in both June 2007 and 
February 2009, when it was remanded for further development.  It 
has now returned to the Board for further appellate 
consideration.  The Board finds that VA has complied with the 
remand directives.

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a Veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Inasmuch as the issue currently before the Board was 
placed in appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating assignment, the Board has 
characterized the rating issue on appeal as a claim for an 
initial evaluation in excess of 30 percent.  Analysis of the 
issue, therefore, requires consideration of the rating to be 
assigned effective from the date of award of service connection 
for the claim.  


FINDINGS OF FACT

1.  From September 16, 2003 through July 25, 2004, the Veteran's 
asthma was manifested by complaints of shortness of breath, 
occasional wheezing, and tightness in the chest, and one 
complaint of difficulty getting air in and out; objectively, the 
Veteran had a FVC of 68 percent, and a FEV-1 of 62 percent 
predicted, was diagnosed with one moderate asthma exacerbation, 
and had no need for monthly physician visits, or emergency room 
visits, or three time a year course of systemic corticosteroids. 

2.  From July 26, 2004 through August 7, 2008, the Veteran's 
asthma was manifested by complaints of shortness of breath during 
most sport activities, and the need to use a nebulizer three to 
four times a day; objectively, the Veteran had an FEV1/FVC ratio 
of 72 percent and an FEV1 of 55 percent predicted, with no more 
than one attack per week with episodes of respiratory failure, or 
requiring the use of systemic high dose corticosteroids or 
immune-suppressive medications. 

3.  From August 8, 2008, the Veteran's asthma has been manifested 
by complaints of need for continued use of non corticosteroid 
medication; objectively, his FEV-1 was 60.2 percent predicted, 
his FEV-1/FVC was 74.5 percent, with no need for monthly 
physician visits, or emergency room visits, or three times a year 
course of systemic corticosteroids. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for asthma for the period from September 16, 2003 through July 
25, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 
4.97, Diagnostic Code 6602.

2.  The criteria for a staged initial rating of 60 percent, and 
no higher, from July 26, 2004 through August 7, 2008, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (; 38 C.F.R. 
§§ 3.102, 3.321, 4.97, Diagnostic Code 6602.

3.  The criteria for a staged initial rating in excess of 30 
percent from August 8, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (; 38 C.F.R. §§ 3.102, 3.321, 4.97, 
Diagnostic Code 6602.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  


Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The Veteran is appealing the initial rating assignment as to his 
asthma.  Because the August 2004 RO decision granted the 
Veteran's claim of entitlement to service connection, that claim 
was substantiated.  His filing of a notice of disagreement to the 
August 2004 initial rating assignment does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to the 
initial rating assignment triggers VA's obligation to advise the 
Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 
(West 2002).  

The February 2005 statement of the case (SOC), and October 2008 
supplemental statement of the case (SSOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic code (DC) for rating asthma (38 
C.F.R. § 4.97).  The Veteran was thus informed of what was needed 
not only to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings.  This information was also provided 
to the Veteran in the January 2010 SSOC under the heading 
"Decision."  Therefore, the Board finds that the Veteran has 
been informed of what was necessary to achieve a higher rating 
for the service-connected disability at issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), VA and private 
medical examination and treatment records, and the statements of 
the Veteran in support of his claim.  The Board has carefully 
reviewed the statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

VA examinations with respect to the issue on appeal were obtained 
in July 2004 and August 2008.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
adequate, as they are predicated on pulmonary function tests of 
the Veteran, a physical examination, and an interview with the 
Veteran regarding his reported symptoms.  The examination reports 
provided findings for consideration in rating the disability.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  In addition, a 
VA medical report dated, in October 2009, reflects the Veteran's 
current medication list for his asthma.  Although the Veteran has 
asserted that his disability is worse than a 30 percent rating, 
he has not averred that it has increased in severity since the 
August 2008 VA examination, and the record does not indicate a 
chronic worsening.  The Board finds that the evidence of record 
is not too old to adequately evaluate the state of the Veteran's 
condition.

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  

Legal criteria

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  This appeal originates from a rating 
decision that granted service connection and assigned the initial 
rating.  Accordingly, "staged" ratings may be assigned, if 
warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Rating asthma 

The disability at issue is currently rated under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 6602, which provides the following 
rating formula, in pertinent part:

A 100 percent evaluation for findings that show FEV-1 less than 
40 percent predicted, or; the ratio of FEV- 1/FVC less than 40 
percent, or more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immune-suppressive 
medications.

A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of exacerbations, 
or; intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.

A 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.

A note to DC 6602 provides that in the absence of clinical 
findings of asthma at the time of examination, a verified history 
of asthmatic attacks must be of record.  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran is service connected for asthma with an evaluation of 
30 percent disabling effective from September 16, 2003.  He avers 
that he is entitled to a higher initial evaluation.

From September 16, 2003 through July 25, 2004

Private treatment records dated in May 2004, reflect that the 
Veteran was seen for complaints of shortness of breath.  The 
Veteran reported that he had experienced occasional wheezing and 
tightness in the chest during exercise and when he was in cold 
air, but had not previously had an event like the one for which 
he sought treatment on that date.  He complained of chest 
tightness and difficulty getting enough air in and out.  It was 
noted that he appeared to be having some mild difficulty 
breathing, and that he spoke in short sentences with slight 
pausing.  The examiner noted that he did not see any accessory 
muscle use for his breathing and no lip pursing.  Upon clinical 
examination, it was noted that he had wheezing though all lung 
fields, and a "very tight sound."   His peak flow was 260 of an 
expected 643.  He was given an Albuterol nebulizer and 
subsequently reported that he felt 25 percent better.  A 
subsequent peak flow reading was 270.  The Veteran was given a 
second nebulizer treatment and was felt to be 50 percent better.  
His breath sounds were much improved with air flow, although 
there was still wheezing on exertion.  His chest x-ray appeared 
normal.  He was diagnosed with moderate asthma exacerbation and 
prescribed a 12 day course of Prednisone, Albuterol, and 
continued use of Primatene Mist.  Upon return the next day for a 
follow up appointment, it was noted that the Veteran reported 
feeling 100 percent better.  His spirometry FVC was 68 percent, 
FEV1 was 62 percent of predicted, peak flow was 63 percent of 
predicted, and was able to reach 450.  He was prescribed Advair, 
in addition to the medicines noted the previous day.   

Based on the Veteran's PFT results, his one prescribed course of 
Prednisone and Advair, and his one clinical demonstration of a 
moderate asthma exacerbation, the Board finds that the 
preponderance of the evidence is against entitlement to an 
evaluation higher than 30 percent at any time from September 16, 
2003 through July 25, 2004.  The evidence is against a finding 
that the Veteran's asthma required monthly physician visits for 
care of exacerbations, or at least three courses of systemic 
corticosteroids in a year.  The Board notes that July 2004 and 
August 2004 VA reports, as noted below, reflect that that the 
Veteran had not been on chronic medication for his asthma and had 
not had a history of ER visits for his asthma.  There is no 
evidence of record that the Veteran met the criteria for an 
initial rating in excess of 30 percent prior to July 26, 2004.

From July 26, 2004 through August 7, 2008

A July 26, 2004 VA examination report reflects that the Veteran 
had inadequately controlled asthma.  The Veteran reported that he 
had to give up almost all sports because of shortness of breath.  
He further reported using a nebulizer 3 to 4 times a day.  His 
pulmonary function test (PFT) showed that the Veteran's FEV1 was 
2.31 liters and his FVC was 3.23 liters for an FEV1/FVC ratio of 
72 percent, compared to a ratio of 80 percent predicted for his 
age and height.  His FEV1 was 55 percent of that predicted for 
his age and height.  It was further noted that he had not been on 
chronic medication for his asthma.

An August 2004 VA primary care record reflects that the Veteran 
presented for a wellness and preventive medicine visit, and to 
establish care at the VA facility.  He reported daily wheezing 
and nocturnal symptoms.  It was noted that he did not have a 
history of ER visits for his asthma.  

A November 2005 VA internal medicine record reflects that the 
Veteran was seen for an asthma follow up appointment.  He 
reported that he was using Albuterol more frequently, at least 
once a day.  He also reported no significant attacks or recent 
illnesses.  It was noted that he was prescribed Albuterol every 6 
hours as needed for immediate relief; Flunisolide twice a day; 
and Formoterol fumarate every 12 hours.

An April 2007 VA internal medicine attending note reflects that 
the Veteran reported that he was using an inhaler several times a 
day, but was not regular with other inhalers.  The examiner noted 
that the Veteran did not seem to understand the concept of 
controller and rescue medicines.  In this regard, it appears from 
the record that the Veteran was using his rescue medicine, 
Albuterol, several times a day, but was neglecting to regularly 
use his controller medicines, Flunisolide and Formoterol 
fumarate.  The following medications were noted:  Levalbuterol 
every 6 hours as needed for immediate relief, Mometasone furoate 
twice a day, and Formoterol fumarate every 12 hours.  Prednisone 
and Advair were not listed as prescribed medications.

Based on the Veteran's PFT of July 26, 2004 which reflected a 
FEV-1 of 55 percent predicted, the Veteran is entitled to a 60 
percent evaluation, and not higher.  The evidence is against a 
finding that the Veteran is entitled to a 100 percent evaluation, 
as there is no evidence of record that he had more than one 
attack per week with episodes of respiratory failure, or required 
daily use of systemic high dose corticosteroids or immune-
suppressive medications.

From August 8, 2008

An August 8, 2008 VA record of an August 2008 PFT reflects an 
opinion that there was no significant change from the Veteran's 
PFT in July 2004.  However, the Board notes that the Veteran's 
PFT results do indicate enough of a change that a 60 percent 
evaluation is not warranted from August 8, 2008.  This is 
especially true considering the lack of evidence that he meets 
the other criteria for a 60 percent evaluation.  The August 2008 
evaluation report reflects that his FEV1 was 60.2 percent 
predicted, and that his FEV-1/FVC was 75 percent; thus indicating 
entitlement to no more than a 30 percent evaluation is warranted.  
The evidence of record does not reflect that the Veteran had at 
least monthly visits to a physician for required care of 
exacerbations or; intermittent (at least three a year) courses of 
systemic (oral or parenteral) corticosteroids.  The only clinical 
evidence of any asthma exacerbation is the May 2004 private 
record.  Moreover, the only evidence of record that the Veteran 
required systemic corticosteroid  use was for the May 2004 
exacerbation when a 12 day course of prednisone, and Advair, were 
prescribed.  

A September 2008 VA internal medicine record reflects that the 
Veteran reported that he used Albuterol 3 to 4 times a week as 
needed.  Other medications noted were Mometasone furoate twice a 
day, Formoterol fumarate once every 12 hours, and 9 day use of 
Prednisone for asthma exacerbations.  The report is negative that 
the Veteran was having an asthma exacerbation at that time.  
Although the Veteran was prescribed a 9 day course of prednisone 
"if needed", there is no clinical evidence of record that the 
Veteran actually needed the treatment, or that he took it.  The 
Veteran avers that he has been prescribed Prednisone for 
potential emergency situations, but has not averred that he has 
needed it since 2004 (See September 2009 statement).  There is no 
evidence of record that he was treated with a systemic 
corticosteroid at least three times a year.  

An October 2009 VA internal medicine record reflects that the 
Veteran reported that over the last year, his medicines had been 
changed and that he was doing "quite well" with the change.  He 
had previously stopped taking Formoterol and was down to 
Albuterol use to just twice a month.  The report reflected that 
the Veteran "was [without] his inhalers when out of town and 
needed to rescue with Primatene Mist and took 5 puffs in a short 
period of time and got relief at the expense of severe 
tachycardia."  It was noted that he was prescribed Mometasone 
furoate twice a day, Albuterol as needed, and Formoterol 
fumarate.  It was further the recommended that he do "water 
walking/swimming."  The diagnosis was "fair control" on 
Mometasone but that the Veteran needed to add back Formoterol and 
limit Albuterol to twice a week.  

There is no evidence of record from August 8, 2008 to present 
that the Veteran's disability warrants higher than a 30 percent 
evaluation.  His PFT results are within the range which warrants 
a 30 percent evaluation, he did not have monthly visits to a 
physician for required care of exacerbations, and he did not have 
at least three courses of systemic corticosteroids a year.  The 
record reflects that from 2005 to present, he has had 
approximately five physician visits for his asthma; far less than 
the monthly visits required for a higher evaluation.  

In sum, the only evidence of record which warrants a 60 percent 
evaluation for any rating period is a single FEV-1 result of 55 
percent predicted in July 2004.  Both the prior PFT results in 
May 2004, and the subsequent PFT results in August 2008, reflect 
no higher than a 30 percent evaluation.  The Board has considered 
the benefit of the doubt doctrine, and finds that staged ratings, 
as noted above, are warranted.

Extraschedular

The Board finds that the evidence does not reflect that the 
disability at issue caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Hence, referral for 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2009) is not warranted.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  There 
is no evidence that the manifestations of the asthma disability 
are unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability. See Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Entitlement to a disability rating in excess of 30 percent for 
asthma for the period from September 16, 2003 through July 25, 
2004 is denied.

Entitlement to a disability rating of 60 percent, and no higher, 
for asthma from July 26, 2004 through August 7, 2008 is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits. 

Entitlement to a disability rating in excess of 30 percent for 
asthma for the period from August 8, 2008 is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


